HECO Exhibit 10.9

ASSIGNMENT AND ACCEPTANCE AGREEMENT

Assignment and Acceptance Agreement (as the same may be amended, supplemented or
otherwise modified from time to time, this “Assignment and Acceptance
Agreement”), dated as of September 18, 2008 by and between Lehman Brothers Bank,
FSB a Lender under the Credit Agreement referred to below (the “Assignor”), and
Bank Hapoalim BM (the “Assignee”).

R E C I T A L S

A. Reference is made to the Credit Agreement, dated as of March 31, 2006, among
Hawaiian Electric Company, Inc., a Hawaii corporation (the “Borrower”), the
Lenders party thereto and The Bank of New York Mellon, formerly The Bank of New
York, as Administrative Agent (as the same may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein which are not otherwise defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement.

B. Pursuant to the Credit Agreement and subject to the limitations set forth
therein the Credit Parties agreed to make the Loans under the terms and
conditions therein set forth.

C. The amount of the Assignor’s Revolving Commitment (without giving effect to
the assignment effected hereby or to other assignments thereof which have not
yet become effective) is specified in Item 1 of Schedule 1 hereto. The
outstanding principal amount of the Assignor’s Revolving Loans without giving
effect to the assignment effected hereby or to other assignments thereof which
have not yet become effective, is specified in Item 2 of Schedule 1 hereto.

D. The Assignor wishes to sell and assign to the Assignee, and the Assignee
wishes to purchase and assume from the Assignor, (i) the portion of the
Assignor’s rights and obligations under the Loan Documents, including its
Revolving Commitment specified in Item 3 of Schedule 1 hereto (the “Assigned
Commitment”), and (ii) the portion of the Assignor’s Revolving Loans specified
in Item 4 of Schedule 1 hereto (the “Assigned Loans”).

The parties agree as follows:

 

  1. Assignment

Subject to the terms and conditions set forth herein and in the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, without recourse, on
the date hereof, (i) all right, title and interest of the Assignor in and to the
Assigned Loans, and (ii) all obligations of the Assignor under the Loan
Documents with respect to the Assigned



--------------------------------------------------------------------------------

Commitment. As full consideration for the sale of the Assigned Loans, the
Assignee shall pay to the Assignor on the date hereof an amount equal to the
principal amount of the Assigned Loans or such other amount as shall be agreed
upon by the Assignor and the Assignee (the “Purchase Price”), and the Assignor
shall pay the fee payable to the Administrative Agent pursuant to
Section 10.04(b) of the Credit Agreement.

 

  2. Representations and Warranties

(a) Each of the Assignor and the Assignee represents and warrants to the other
that (i) it has full power and legal right to execute and deliver this
Assignment and Acceptance Agreement and to perform the provisions of this
Assignment and Acceptance Agreement; (ii) the execution, delivery and
performance of this Assignment and Acceptance Agreement have been authorized by
all action, corporate or otherwise, and do not violate any provisions of its
organizational documents or any contractual obligations or requirement of law
binding on it; and (iii) this Assignment and Acceptance Agreement constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms. The Assignor further represents that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim created by the Assignor.

(b) The Assignee represents and warrants to the Assignor (i) it is an
“accredited investor” within the meaning of Regulation D of the Securities and
Exchange Commission, as amended, and (ii) it has, independently and without
reliance upon the Assignor, and based on such documents and information as it
has deemed appropriate, made its own evaluation of, and investigation into, the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries and made its own decision
to enter into this Assignment and Acceptance Agreement.

 

  3. Effect of Assignment.

(a) Upon the effective date hereof, (i) the Administrative Agent shall record
the assignment contemplated hereby, (ii) the Assignee, unless already a Lender,
shall become a Lender, with all the rights and obligations as a Lender under the
Credit Agreement, and (iii) the Assignor, to the extent of the assignment
provided for herein, shall be released from its obligations under the Loan
Documents, with respect to the Assigned Loans and Assigned Commitments.

(b) The Assignee hereby appoints and authorizes the Administrative Agent to take
such action, on and after the date hereof, as agent on its behalf and to
exercise such powers under the Loan Documents as are delegated to such
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto.

(c) From and after the effective date hereof, the Credit Parties and the Loan
Parties shall make all payments in respect of the interest assigned hereby
(including payments of principal, interest, fees and other amounts) to the
Assignee. The Assignor



--------------------------------------------------------------------------------

and the Assignee shall make all appropriate adjustments directly between
themselves with respect to amounts under the Loan Documents which accrued prior
to the date hereof and which were paid thereafter.

 

  4. Method of Payment

All payments to be made either to the Assignor or the Assignee by the other
hereunder shall be made by wire transfer in immediately available funds to the
account designated by the Assignor or the Assignee, as the case may be.

 

  5. Notices

All notices, requests and demands to or upon the Assignee in connection with
this Assignment and Acceptance Agreement and the Loan Documents are to be sent
or delivered to the place set forth adjacent to its name on the signature
page(s) hereof.

 

  6. Miscellaneous

(a) For purposes of this Assignment and Acceptance Agreement, all calculations
and determinations with respect to the Assigned Loans, the Assigned Commitment
and all other similar calculations and determinations, shall be made and shall
be deemed to be made as of the commencement of business on the date of such
calculation or determination, as the case may be.

(b) Section headings have been inserted herein for convenience only and shall
not be construed to be a part hereof.

(c) This Assignment and Acceptance Agreement embodies the entire agreement and
understanding between the Assignor and the Assignee with respect to the subject
matter hereof and supersedes all other prior arrangements and understandings
between the Assignor and the Assignee with respect to the subject matter hereof.

(d) This Assignment and Acceptance Agreement may be executed in any number of
separate counterparts and all of said counterparts taken together shall be
deemed to constitute one and the same agreement. It shall not be necessary in
making proof of this Assignment and Acceptance Agreement to produce or account
for more than one counterpart signed by the party to be charged.

(e) Every provision of this Assignment and Acceptance Agreement is intended to
be severable, and if any term or provision hereof shall be invalid, illegal or
unenforceable for any reason, the validity, legality and enforceability of the
remaining provisions hereof shall not be affected or impaired thereby, and any
invalidity, illegality or unenforceability in any jurisdiction shall not affect
the validity, legality or enforceability of any such term or provision in any
other jurisdiction.



--------------------------------------------------------------------------------

(f) This Assignment and Acceptance Agreement shall be binding upon and inure to
the benefit of the Assignor and the Assignee and their respective successors and
permitted assigns, except that neither party may assign or transfer any of its
rights or obligations hereunder (i) without the prior written consent of the
other party, and (ii) in contravention of the Credit Agreement.

(g) This Assignment and Acceptance Agreement and the rights and obligations of
the parties hereunder shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

(h) This Assignment and Acceptance Agreement shall become effective on the date
it has been executed by the Assignor, the Assignee, the Administrative Agent,
and, unless an Event of Default has occurred and is continuing, the Borrower.

[Signature Pages To Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 

Lehman Brothers Bank, FSB, as Assignor By:  

/s/ Tina Chen

Name:

 

Tina Chen

Title:

 

Authorized Signatory

 

Bank Hapoalim BM, as Assignee By:  

/s/ Shaun Breidbart/Charles McLaughlin

Name:

 

Shaun Breidbart/Charles McLaughlin

Title:

 

Vice President/Senior Vice President

Consented to and Accepted this 18th day:

of September, 2008

THE BANK OF NEW YORK MELLON, as Administrative Agent and Issuing Bank

 

By:  

/s/ Ronald R. Reedy

Name:

 

Ronald R. Reedy

Title:

 

Managing Director



--------------------------------------------------------------------------------

Consented to this 17th day:

of September, 2008

HAWAIIAN ELECTRIC COMPANY, INC.

 

By:  

/s/ Tayne S. Y. Sekimura

Name:

 

Tayne S. Y. Sekimura

By:  

/s/ Lorie Ann Nagata

Name:

 

Lorie Ann Nagata



--------------------------------------------------------------------------------

SCHEDULE 1

TO

ASSIGNMENT AND ACCEPTANCE AGREEMENT,

dated as of September 18, 2008,

between Lehman Brothers Bank, FSB as Assignor

and

Bank Hapoalim BM, as Assignee,

relating to the

Credit Agreement, dated as of March 31, 2006,

by and among

Hawaiian Electric Company, Inc.,

the Lenders party thereto

and

The Bank of New York Mellon, formerly The Bank of New York, as Administrative
Agent

 

Item 1.

   Amount of Assignor’s Aggregate Commitment *:    (a) Revolving Commitment    $
9,545,454.55

Item 2.

   Outstanding principal balance/amount of the Assignor’s Loans *:    (a)
Revolving Loans consisting of:      

ABR Borrowing

   $ 00.00   

Eurodollar Borrowing

   $ 00.00

Item 3.

   Amount of Revolving Commitment and/or Letter of Credit Commitment being
assigned:      

(a) Revolving Commitment

   $ 9,545,454.55

Item 4.

   Outstanding principal balance/amount of the Revolving Loans being assigned:
     

(a) Revolving Loans consisting of:

     

ABR Borrowing

   $ 0.00   

Eurodollar Borrowing

   $ 0.00